DISSENTING OPINION OP
WATSON, J.
I respectfully dissent from the views of the majority as expressed in the foregoing opinion touching the construction of section 3675 of the Revised Laws of 1915, and the conclusion arrived at by them, in answering the second reserved question, that a brother of one guilty of the offense of burglary in the second degree is not (by reason of such relationship) punishable as an accessory after the fact. As I read the statute (Sec. 3675) provision is made therein for the punishment of accessories after the fact in two distinct classes of felonies: (1) in cases where the principal felon is guilty, either as principal or accessory before the fact, of any offense punishable by death or imprisonment for life; (2) in cases where the principal felon is guilty, either as principal or accessory before the fact, of any other offense punishable by imprisonment for five years or more. The definition of “accessory after the fact” is the same in either class of case, that is, one who harbors, conceals, maintains or assists the principal felon “with the intent that such person shall avoid or escape from detection, arrest, trial or punishment.” In my opinion the words in the first paragraph, “not standing in the relation of husband or wife, parent or child, brother or sister, by consanguinity or affinity,” form no part of the definition of the offense, as they are in no wise descriptive thereof, but should be construed merely as an exception exempting from punishment *114persons standing in the enumerated relationships in cases where the offense of the principal or accessory before the fact is punishable with death or life imprisonment. “An exception in a statute excludes from the purview a person or thing included in the words.” Territory v. Tan Yick, 22 Haw. 773. To my mind it is peculiarly significant that no such exemption is contained in the second paragraph of the section, relating to offenses punishable by imprisonment for five years or more, but there it is provided that “whoever is accessory after the fact,” etc.; and whatever may have been the motive of the legislature in exempting accessories after the fact in the one class of cases and failing to exempt them in the other, I think there can be no question as to the power of the legislature to make the distinction.
In my opinion the second reserved question, in so far as it involves the point of defendant’s exemption by reason of his relationship to the person who committed the burglary, should be answered in the negative. The first reserved question, as well as other points which might arise in connection with the second question, which the majority have not found it necessary to discuss, embrace both law and fact and should be returned unanswered. The People v. Adwards, 5 Mich. 21.